Citation Nr: 0214054	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  98-03 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel

INTRODUCTION

The veteran had active service from July 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision continued a disability 
rating of 20 percent for diabetes mellitus.  A January 1998 
decision increased the disability rating to 40 percent.  An 
August 1998 decision increased the disability rating to 60 
percent.  As this is not the full benefit sought on appeal, 
the issue remains before the Board.

The Board notes that the veteran has raised the issue of 
entitlement to service connection for a seizure disorder, as 
secondary to his service connected diabetes mellitus.  The 
Board refers this issue to the RO for adjudication.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show that the veteran's 
diabetes mellitus requires more than one daily injection of 
insulin, a restricted diet, and a regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the SSOCs, and the letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claim and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1990 to 2000, a 
letter from the veteran's VA physician dated August 1999, and 
VA examination reports from June 1997 and September 1999.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the issue currently on 
appeal.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

Service medical records indicate that the veteran was 
diagnosed with diabetes mellitus, adult onset, in January 
1974.  The veteran was subsequently discharged from service 
as a result of his disability.

An August 1974 decision granted service connection for 
diabetes mellitus and assigned an initial disability rating 
of 20 percent.  March 1980 and March 1986 decisions continued 
the 20 percent disability rating.

A June 1997 VA examination report shows that the veteran 
complained of polyuria and polydipsia at times.  He indicated 
that he had hypoglycemic symptoms almost twice per month and 
sometimes three times per month depending on his activity and 
eating pattern.  He reported having to go to the emergency 
room because of his hypoglycemic symptoms.  The veteran 
stated he had not needed to be hospitalized.  The examiner 
noted that the veteran was last hospitalized for hypoglycemia 
in 1985.  He denied any episodes of ketoacidosis.  On 
physical examination, there was no edema in the extremities.  
Scars from small ulcers around the ankles were noted 
bilaterally.  No active skin lesions were present.  The 
veteran denied any vision difficulty.  The examiner noted 
that the veteran had poorly controlled diabetes mellitus 
according to the history given by the veteran.

VA treatment records from March 1990 to January 1998 indicate 
that the veteran was treated in the emergency room twenty-one 
times for hypoglycemia: once in 1990; once in 1992; five 
times in 1993; three times in 1994; four times in 1995; four 
times in 1996; twice in 1997; and once in 1998.  There are no 
indications in the treatment records that the veteran was 
hospitalized for hypoglycemia during this period of time.

An April 1999 VA treatment note indicated that the veteran 
complained of progressive chronic fatigue.  The physician 
noted that the veteran reported occasional hypoglycemic 
reactions, usually in the afternoon, which are resolved 
quickly by food.  The veteran reported that these occurred 
every week or so on average.

A May 1999 VA treatment note indicated that the veteran 
reported a few occasions where he had insulin reactions.  He 
also noted that he had a couple of recent hypoglycemic 
reactions around 3 a.m.

An August 1999 letter from the veteran's VA physician 
indicated that the veteran was insulin dependent.  The 
physician indicated that the veteran experienced frequent and 
occasionally severe hypoglycemic reactions.  He noted that 
over the previous year the veteran experienced a significant 
hypoglycemic reaction on about a monthly basis.  The 
physician noted that in 1996 the veteran developed chronic 
fatigue syndrome.  He indicated that the etiology of the 
veteran's chronic fatigue syndrome was unclear.  He stated 
that because of the veteran's insulin-dependent diabetes 
mellitus and the severe, progressive chronic fatigue syndrome 
the veteran should be considered completely and permanently 
disabled.

A September 1999 VA fee basis examination report indicated 
that the veteran reported fatigue and constant pain as a 
result of his diabetes.  He denied any peripheral neuropathy 
or any other known end organ involvement due to his diabetes.  
The veteran reported two hospitalizations due to difficulties 
with high blood sugar.  He did not report when these two 
hospitalizations had occurred.  He also indicated that he had 
been to the emergency room over a dozen times in the previous 
seven years because of hypoglycemia.  The veteran reported 
that he must take insulin approximately three times a day.  
He denied claudication, kidney or visual involvement due to 
his diabetes.  The veteran indicated that he had gained 20 
pounds in the previous 80 weeks.  He reported constant 
fatigue and lethargy, but no loss of appetite.

On examination, the veteran was well nourished, well 
developed and in no apparent acute distress.  There was some 
tenderness in his sinuses on palpation.  No edema, gangrene, 
atrophic skin changes or ulcers were noted in his 
extremities.  The examiner diagnosed the veteran with 
diabetes mellitus and peripheral neuropathy due to diabetes 
mellitus.  The examiner noted that the veteran's main 
complaint was fatigue and chronic head pain.  He indicated 
that he appreciated no neurologic deficits.  The examiner saw 
no evidence of any end organ damage related to his diabetes.

A November 1999 rating decision granted the veteran 
entitlement to individual unemployability, effective January 
1999.

A December 1999 VA treatment note indicated that the veteran 
took regular insulin on a sliding scale three times a day.  
The veteran reported that he had been using more regular 
insulin because his home glucose monitoring sugars were 
trending upwards.  The veteran reported having hypoglycemic 
symptoms one to two times per month.  The physician noted 
that the veteran's diabetes mellitus was tightly controlled, 
but at the risk of occasional hypoglycemic reactions.

A September 2000 VA treatment note indicated that the veteran 
was experiencing rather tight diabetic control with wide 
variation in sugars and occasional hypoglycemia.  The 
physician noted his opinion that the veteran's chronic 
fatigue was related to a dysthymic disorder.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7913 a 60 percent disability rating is 
warranted where diabetes mellitus requires insulin, 
restricted diet, and regulation of activities with episode of 
ketoacidosis or hypoglycemia requiring one or two 
hospitalizations per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemia requiring at least three hospitalizations a year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately rated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Compensable complications are evaluated separately unless 
they are a part of the criteria used to support a 100 percent 
evaluation.  Noncompensable evaluations are considered a part 
of the diabetic process under diagnostic code 7913.  
38 C.F.R. § 4.119, Diagnostic Code 7913 NOTE.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence is against an evaluation in 
excess of 60 percent for diabetes mellitus.  The Board notes 
that the veteran is currently on a regimen requiring insulin 
three times a day.  However the evidence of record does not 
show that he experiences episodes of ketoacidosis or 
hypoglycemia requiring at least three hospitalizations a year 
or weekly visits to a diabetic care provider.  The Board 
notes that the veteran has been treated numerous times in the 
emergency room for hypoglycemic symptoms.  However, the 
evidence of record indicates that the veteran has not 
actually been hospitalized for hypoglycemia since 1985.  
Although the veteran experiences chronic fatigue syndrome, 
there is no evidence of record linking that diagnosis to his 
diabetes mellitus.  In addition, it was noted at the 1999 VA 
examination that the veteran, rather than experiencing 
progressive weight loss, had gained 20 pounds.  Accordingly, 
the evidence does not support a rating in excess of 60 
percent under Diagnostic Code 7913.

The veteran is competent to report his symptoms.  To the 
extent that the veteran claims his symptoms related to his 
diabetes mellitus are worse than the 60 percent evaluation 
contemplates, the Board finds that the medical findings do 
not support an evaluation in excess of 60 percent for 
diabetes mellitus.  The Board attaches greater weight to the 
clinical findings of skilled, unbiased professionals than to 
the veteran's statements in support of a claim for monetary 
benefits.  To this extent, the preponderance of the evidence 
is against his claim and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  The Board notes that 
there is no indication that the schedular criteria are 
inadequate to evaluate the veteran's service connected 
diabetes mellitus.   The Board notes that the disability has 
not required frequent hospitalizations.  In addition, the 
Board notes that the veteran was granted individual 
unemployability.  The veteran's VA physician indicated that 
his unemployability was due to both his diabetes mellitus and 
severe, progressive chronic fatigue syndrome.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a disability rating in excess of 60 percent 
for diabetes mellitus is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

